DETAILED ACTION
This Office action is in response to an amendment and/or arguments submitted on June 17, 2022 and June 28, 2022.
Claims 1-30 are pending.
Claims 1-7, 9-11, 13, 18, 22-27, and 29 are rejected.
Claims 8, 12, 14-17, 19-21, 28, and 30 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Internet Communication Authorization
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Response to Arguments
Applicant's arguments, see pg. 13-14, filed June 28, 2022, with respect to prior art rejection of claims 1-7, 9-11, 13, 22-27, and 29 have been fully considered but they are not persuasive.
A. Applicant’s argument that Xu does not disclose a UE transitioning from the sidelink DRX sleep mode to a sidelink DRX on mode and transmitting one or more keepalive communications, to another UE, when in the sidelink DRX on mode is not persuasive because the claim does not recite one or more keepalive communications.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., transmitting one or more keepalive communications, to another UE, when in the sidelink DRX on mode) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In particular, claim 1 recites transmitting one or more sidelink communications, to another UE, when in the sidelink DRX on mode. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-11, 13, 18, 22-27, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (US 2019/0174411 A1, “Xu”).
Regarding claims 1, 22, 27, 29, Xu discloses a method of wireless communication performed by a user equipment (UE) (a UE that acts as a relay UE, see FIG. 1), comprising: 
transmitting an indication that the UE is to transition to a sidelink discontinuous reception (DRX) sleep mode (the relay UE transmits information indicating an active time for the relay UE and other network nodes to detect the PSCCH and a sleep time for the relay UE and the other network nodes not to detect the PSCCH [i.e., the relay UE is to transition to SLDRX sleep mode], see FIG. 5 and ¶¶ 60-61; moreover, the information can include SL-DRX configuration, such as SLDRX-onDurationTimer, SLDRX-InactivityTimer, SLDRX-Cycle, and SLDRX-StartOffset, see ¶ 61); 
transitioning to the sidelink DRX sleep mode based at least in part on transmitting the indication (the relay UE transitions to SLDRX sleep mode based on the information indicating the active time and the sleep time, see FIG. 4-5 and ¶¶ 60-61);
transitioning from the sidelink DRX sleep mode to a sidelink DRX on mode (the relay UE transitions from SLDRX sleep time to SLDRX active time, see FIG. 4); and
transmitting one or more sidelink communications, to another UE, when in the sidelink DRX on mode (the relay UE, during SLDRX-active time, transmits communication via sidelink, see FIG. 14-15).
Furthermore, regarding claim 22, Xu discloses a user equipment (UE) for wireless communication (a UE that acts as a relay UE, see FIG. 1), comprising: 
a memory (a memory storing program instructions, see ¶¶ 205-08); and 
one or more processors operatively coupled to the memory, the memory and the one or more processors configured to perform functions (a processor executes the program instructions stored in the memory, see ¶ 209).
Furthermore, regarding claim 27, Xu discloses a non-transitory computer-readable medium storing one or more instructions for wireless communication (a memory storing program instructions, see ¶¶ 205-08), the one or more instructions comprising: 
one or more instructions that, when executed by one or more processors of a user equipment (UE) (a UE that acts as a relay UE, see FIG. 1), cause the one or more processors to perform functions (a processor executes the program instructions stored in the memory, see ¶ 209).
Furthermore, regarding claim 29, Xu discloses an apparatus for wireless communication (a UE that acts as a relay UE, see FIG. 1), comprising: 
means for transmitting (radio communication I/F 912, see FIG. 20); and 
means for transitioning (a processor executes the program instructions stored in the memory, see ¶ 209).
Regarding claims 2 and 23, Xu discloses wherein transmitting the indication that the UE is to transition to the sidelink DRX sleep mode comprises: 
transmitting the indication based at least in part on an expiration of a sidelink DRX inactivity timer, or 
transmitting the indication prior to the expiration of the sidelink DRX inactivity timer (the relay UE transmits the information indication the active time and the sleep time during initial configuration phase, see FIG. 5 and ¶¶ 60-61).
Regarding claims 3 and 24, Xu discloses at least one of: 
monitoring for a physical sidelink control channel (PSCCH) communication when in the sidelink DRX on mode (the relay UE monitors PSCCH, see FIG. 4), 
terminating sidelink DRX operation of the UE by transmitting a PSCCH communication when in the sidelink DRX on mode, 
transmitting an indication of a modification of the sidelink DRX operation of the UE when in the sidelink DRX on mode, or 
receiving a sidelink radio resource control connection setup request when in the sidelink DRX on mode.
Regarding claims 4 and 25, Xu discloses wherein the sidelink DRX sleep duration is based at least in part on a short sidelink DRX cycle or a long sidelink DRX cycle (the information indicating the active time and the sleep time can include SL-DRX configuration, such as SLDRX-onDurationTimer, SLDRX-InactivityTimer, SLDRX-Cycle, and SLDRX-StartOffset, see FIG. 5 and ¶¶ 60-61).
Regarding claims 5 and 26, Xu discloses wherein transmitting the indication that the UE is to transition to the sidelink DRX sleep mode comprises: 
transmitting the indication based at least in part on a sidelink DRX configuration of a plurality of sidelink DRX configurations configured for the UE (the relay UE can have sidelinks with different network nodes, where each network node is configured for different parts of SLDRX-onDurationTimer, see FIG. 14-15), 
wherein the plurality of sidelink DRX configurations are associated with respective sidelinks of the UE (the relay UE can have sidelinks with different network nodes, where each network node is configured for different parts of SLDRX-onDurationTimer, see FIG. 14-15).
Regarding claim 6, Xu discloses wherein the plurality of sidelink DRX configurations include at least one of: 
a common sidelink DRX inactivity timer parameter, 
a common sidelink DRX cycle duration parameter (the relay UE can have sidelinks with different network nodes, where the network nodes are configured with the same SLDRX-Cycle, see FIG. 14-15 and ¶ 61), or 
a common sidelink DRX on duration parameter.
Regarding claim 7, Xu discloses jointly configuring the sidelink DRX configuration with one or more other UEs (the relay UE and the network node can mutually configure the SL-DRX for each other, see FIG. 5 and ¶ 57).
Regarding claim 9, Xu discloses wherein respective sidelink DRX cycles, for each of the plurality of sidelink DRX configurations, are timing aligned (SLDRX cycle for each network node is aligned, see FIG. 14).
Regarding claim 10, Xu discloses wherein transmitting the indication that the UE is to transition to the sidelink DRX sleep mode comprises: 
transmitting the indication in a sidelink medium access control (MAC) control element (MAC-CE) communication (the relay UE transmits the information indicating the active time and the sleep time using SLDRX Command MAC CE, see ¶ 69).
Regarding claim 11, Xu discloses transmitting a plurality of paging communications to another UE while the UE is in the sidelink DRX on mode (the relay UE transmits signaling to configure orthogonal resources, see FIG. 8).
Regarding claim 13, Xu discloses receiving, when in the sidelink DRX on mode, respective sidelink communications from each of a plurality of other UEs (the relay UE, during SLDRX-active time, receives communication from each of network nodes via sidelink, see FIG. 14-15), 
wherein the respective sidelink communications from each of the plurality of other UEs are received in respective time-domain resources (each of network nodes transmits sidelink communication at different times, see FIG. 14-15).
Regarding claim 18, Xu discloses wherein transitioning from the sidelink DRX sleep mode to the sidelink DRX on mode comprises:
transitioning from the sidelink DRX sleep mode to the sidelink DRX on mode at an expiration of a sidelink DRX sleep duration (the relay UE transitions from SLDRX sleep time to SLDRX active time, see FIG. 4).

Allowable Subject Matter
Claims 8, 12, 14-17, 19-21, 28, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                            
Hoon James Chung
Primary Examiner
Art Unit 2474